            Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 1 of 29



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


    UBIQUITOUS CONNECTIVITY, LP,                         CIVIL ACTION NO. 5:18-cv-00718-XR

          Plaintiff,                                           JURY TRIAL DEMANDED

    v.

    CITY OF SAN ANTONIO, by and through
    its agent, CITY PUBLIC SERVICE BOARD
    OF SAN ANTONIO, d/b/a CPS ENERGY,

          Defendant.


               THIRD NOTICE OF SUPPLEMENTAL AUTHORITY
                          IN FURTHER SUPPORT OF
           UBIQUITOUS CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO
    CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR FAILURE TO STATE A
                               CLAIM [Dkt. No. 17]

         Plaintiff UBIQUITOUS CONNECTIVITY, LP (hereinafter, “Ubiquitous”) filed its

Opposition (Dkt. No. 26) to the Rule 12(b)(6) Motion To Dismiss For Failure To State A Claim

filed by CITY OF SAN ANTONIO, by and through its agent, CITY PUBLIC SERVICE BOARD

OF SAN ANTONIO, d/b/a CPS ENERGY (hereinafter, “CPS Energy”) on September 20, 2018

(Dkt. No. 17, the “Motion to Dismiss”). Since that time, the Federal Circuit Court of Appeals

issued another opinion that is directly relevant to the issue of patent eligibility under 35 U.S.C.

§101. Attached as Exhibit F please find a copy of the slip opinion of the Court of Appeals for the

Federal Circuit issued on June 25, 2019 in the matter of Cellspin Soft, Inc. v. Fitbit, Inc. 1 In its

opinion, the Federal Circuit vacates the district court below for not crediting at Step Two of the


1
     Appeal Nos. 2018-1817, 2018-1819, 2018-1820, 2018-1821, 2018-1822, 2018-1823, 2018-1824, 2018-1825,
     2018-1826.
            Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 2 of 29



Mayo/Alice Test the relevant allegations regarding patentability made in the Complaint.

Ubiquitous provides a copy in the hope that it will further assist the Court in sorting through the

issues raised in the briefing associated with CPS Energy’s motion.

        .




W.D. TEX. NO. 5:18-CV-00718-XR                                                              PAGE |2
      THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
  CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 3 of 29



Dated: July 26, 2019                Respectfully submitted,

                                                s/ Jonathan R. Miller

                                                WAYNE WRIGHT LLP
                                                (Alexander) Wyatt Wright (TX 24037741)
                                                Attorney in Charge
                                                5707 W. Interstate 10
                                                San Antonio, Texas 78201
                                                Telephone: (210) 734-7077
                                                Facsimile: (210) 734-9965
                                                Email: wyatt@waynewright.com

                                                HENINGER GARRISON DAVIS, LLC
                                                James F. McDonough, III (GA 117088)*
                                                Jonathan R. Miller (GA 507179)*
                                                Travis E. Lynch (GA 162373)*
                                                3621 Vinings Slope, Suite 4320
                                                Atlanta, Georgia 30339
                                                Telephone: (404) 996-0869, -0863, -0867
                                                Facsimile: (205) 547-5504, -5506, -5515
                                                Email: jmcdonough@hgdlawfirm.com
                                                Email: jmiller@hgdlawfirm.com
                                                Email: tlynch@hgdlawfirm.com

                                                Attorneys for Plaintiff
                                                Ubiquitous Connectivity, LP


        * admitted Pro Hac Vice




W.D. TEX. NO. 5:18-CV-00718-XR                                                          PAGE |3
      THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
  CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
         Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 4 of 29



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of July, 2019, I caused to be electronically-

filed the foregoing document with the Clerk of Court using the CM/ECF system, which caused it

to be served on counsel who have appeared in this matter by electronic mail.

                                            /s/ Jonathan R. Miller
                                            Jonathan R. Miller




                                 W.D. TEX. NO. 5:18-CV-00718-XR
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
 CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                         FAILURE TO STATE A CLAIM [Dkt. No. 17]
       Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 5 of 29



                                       EXHIBIT F

Cellspin Soft, Inc. v. Fitbit, Inc., Nos. 2018-1817, 2018-1819, 2018-1820, 2018-1821, 2018-
      1822, 2018-1823, 2018-1824, 2018-1825, 2018-1826 (Fed. Cir. June 25, 2019)




                              W.D. TEX. NO. 5:18-CV-00718-XR
    THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                        FAILURE TO STATE A CLAIM [Dkt. No. 17]
           Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 6 of 29




                United States Court of Appeals
                    for the Federal Circuit
                                   ______________________

                                 CELLSPIN SOFT, INC.,
                                   Plaintiff-Appellant

                                                 v.

               FITBIT, INC., MOOV, INC., DBA MOOV FITNESS,
               INC., NIKE, INC., FOSSIL GROUP, INC., MISFIT,
               INC., GARMIN INTERNATIONAL, INC., GARMIN
                USA, INC., CANON U.S.A., INC., GOPRO, INC.,
                  PANASONIC CORPORATION OF NORTH
                        AMERICA, JK IMAGING LTD.,
                              Defendants-Appellees
                             ______________________

              2018-1817, 2018-1819, 2018-1820, 2018-1821, 2018-1822,
                   2018-1823, 2018-1824, 2018-1825, 2018-1826
                             ______________________

                 Appeals from the United States District Court for the
             Northern District of California in Nos. 4:17-cv-05928-YGR,
             4:17-cv-05929-YGR, 4:17-cv-05931-YGR, 4:17-cv-05933-
             YGR, 4:17-cv-05934-YGR, 4:17-cv-05938-YGR, 4:17-cv-
             05939-YGR,     4:17-cv-05941-YGR,       4:17-cv-06881-YGR,
             Judge Yvonne Gonzalez Rogers.

                        ------------------------------------------------------------

                                 CELLSPIN SOFT, INC.,
                                   Plaintiff-Appellant

                                                 v.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                       Page |F-1
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
           Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 7 of 29




              2                             CELLSPIN SOFT, INC. v. FITBIT, INC.




                  FITBIT, INC., MOOV, INC., DBA MOOV FITNESS,
                  INC., NIKE, INC., FOSSIL GROUP, INC., MISFIT,
                      INC., CANON U.S.A., INC., GOPRO, INC.,
                                 Defendants-Appellees
                                ______________________

               2018-2178, 2018-2179, 2018-2180, 2018-2181, 2018-2183,
                                     2018-2184
                              ______________________

                  Appeals from the United States District Court for the
              Northern District of California in Nos. 4:17-cv-05928-YGR,
              4:17-cv-05929-YGR, 4:17-cv-05931-YGR, 4:17-cv-05933-
              YGR, 4:17-cv-05938-YGR, 4:17-cv-05939-YGR, Judge
              Yvonne Gonzalez Rogers.
                               ______________________

                                   Decided: June 25, 2019
                                   ______________________

                  JOHN J. EDMONDS, Edmonds & Schlather, PLLC, Hou-
              ston, TX, argued for plaintiff-appellant.

                 STANLEY JOSEPH PANIKOWSKI, III, DLA Piper LLP (US),
              San Diego, CA, argued for all defendants-appellees in
              2018-1817. Defendant-appellee Nike, Inc. in 2018-1817
              and 2018-2178 also represented by RICHARD T. MULLOY;
              AMY WALTERS, East Palo Alto, CA.

                  RICARDO BONILLA, Fish & Richardson PC, Dallas, TX,
              argued for all defendants-appellees in 2018-2178. Defend-
              ants-appellees Fossil Group, Inc., Misfit, Inc. in 2018-1817
              and 2018-2178 also represented by DAVID BRANDON
              CONRAD, THERESA DAWSON, NEIL J. MCNABNAY; DALIA
              BETH KOTHARI, Redwood City, CA.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                  Page |F-2
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
           Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 8 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         3



                  DAVID SHANE BRUN, Venable, LLP, San Francisco, CA,
              for defendants-appellees Fitbit, Inc., Moov, Inc. Also rep-
              resented by INDRA NEEL CHATTERJEE, Redwood City, CA;
              LESLIE A. LEE, Washington, DC.

                  RACHAEL D. LAMKIN, Lamkin IP Defense, San Fran-
              cisco, CA, for defendants-appellees Garmin International,
              Inc., Garmin USA, Inc. in 2018-1817.

                  RYAN SETH GOLDSTEIN, Quinn Emanuel Urquhart &
              Sullivan, LLP, Los Angeles, CA, for defendant-appellee
              Canon U.S.A., Inc. Also represented by JEFFREY JAKHONG
              UNG; JARED WESTON NEWTON, Washington, DC.

                  KARINEH KHACHATOURIAN, Rimon, P.C., Palo Alto, CA,
              for defendant-appellee GoPro, Inc. Also represented by
              NIKOLAUS A. WOLOSZCZUK. Defendant-appellee GoPro,
              Inc. in 2018-1817 also represented by DANIEL T.
              MCCLOSKEY, Duane Morris LLP, Palo Alto, CA.

                  T. VANN PEARCE, JR., Orrick, Herrington & Sutcliffe
              LLP, Washington, DC, for defendant-appellee Panasonic
              Corporation of North America in 2018-1817. Also repre-
              sented by MELANIE L. BOSTWICK, STEN JENSEN; JASON
              KANG YU, Menlo Park, CA.

                 IRFAN A. LATEEF, Knobbe, Martens, Olson & Bear,
              LLP, Irvine, CA, for defendant-appellee JK Imaging Ltd. in
              2018-1817. Also represented by DANIEL C. KIANG.
                               ______________________

               Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
              O’MALLEY, Circuit Judge.
                  Cellspin Soft, Inc. (“Cellspin”) sued Fitbit, Inc. (“Fit-
              bit”), Moov, Inc. (“Moov”), Nike, Inc. (“Nike”), Fossil Group,
              Inc. and Misfit, Inc. (“Fossil”), Garmin International, Inc.
              and Garmin U.S.A., Inc. (“Garmin”), Canon U.S.A., Inc.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-3
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
           Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 9 of 29




              4                             CELLSPIN SOFT, INC. v. FITBIT, INC.




              (“Canon”), GoPro, Inc. (“GoPro”), Panasonic Corporation of
              America (“Panasonic”), and JK Imaging LTD (“JKI”) (col-
              lectively “Appellees”) for infringing various claims of four
              different patents. Appellees moved to dismiss, arguing
              that the patents are ineligible for patent protection under
              35 U.S.C. § 101. The district court granted these motions
              and subsequently awarded attorney fees to Fitbit, Moov,
              Nike, Fossil, Canon, and GoPro under 35 U.S.C. § 285. See
              Cellspin Soft, Inc. v. Fitbit, Inc., 316 F. Supp. 3d 1138, 1143
              (N.D. Cal. 2018) (“101 Order”); Cellspin Soft, Inc. v. Fitbit,
              Inc., No. 4:17-cv-5928-YGR, 2018 WL 3328164 (N.D. Cal.
              July 6, 2018) (“Attorney Fees Order”). Because we conclude
              that the district court misapplied our precedent in granting
              Appellees’ motions to dismiss, we vacate its grant of the
              motions to dismiss, vacate its award of attorney fees, and
              remand for further proceedings consistent with this opin-
              ion.
                                       I. BACKGROUND
                                   A. The Asserted Patents
                  All four asserted patents—U.S. Pat. No. 8,738,794
              (“the ’794 patent”), U.S. Pat. No. 8,892,752 (“the ’752 pa-
              tent”), U.S. Pat. No. 9,258,698 (“the ’698 patent”), and U.S.
              Pat. No. 9,749,847 (“the ’847 patent”)—share the same
              specification and generally relate to connecting a data cap-
              ture device, e.g., a digital camera, to a mobile device so that
              a user can automatically publish content from the data cap-
              ture device to a website. Each patent is described in more
              detail below.
                                     1. The ’794 Patent
                  According to the ’794 patent, which issued May 2014,
              prior art devices could digitally capture images, video, or
              other types of content. To upload that content on the In-
              ternet, however, users had to transfer their content onto a
              personal computer using a memory stick or cable.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                  Page |F-4
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 10 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         5



                   The ’794 patent teaches a way to transfer and upload
              data “automatically or with minimal user intervention” us-
              ing a “data capture device” and a “mobile device.” ’794 pa-
              tent, col. 1, ll. 64 – col. 2, ll. 1. These two devices
              communicate via short-range wireless communication pro-
              tocols such as Bluetooth. Id. at col. 2, ll. 18–22. In partic-
              ular, a “client application” on the mobile device detects and
              receives content from the data capture device over the
              wireless connection. The mobile device then “publish[es]
              the data and multimedia content on one or more websites
              automatically or with minimal user intervention.” Id. at
              col. 5, ll. 55–59.
                  Cellspin asserts claims 1–4, 7, 9, 16–18, and 20–21 of
              the ’794 patent. On appeal, Cellspin does not agree that
              any of its claims are representative of the ’794 patent or
              the asserted patents as a whole. Even so, Cellspin offers
              separate arguments only as to independent claims 1 and
              16. The remaining claims depend from these two inde-
              pendent claims.
                  Claim 1 recites:
                  1. A method for acquiring and transferring data
                  from a Bluetooth enabled data capture device to
                  one or more web services via a Bluetooth enabled
                  mobile device, the method comprising:
                      providing a software module on the Blue-
                      tooth enabled data capture device;
                      providing a software module on the Blue-
                      tooth enabled mobile device;
                      establishing a paired connection between
                      the Bluetooth enabled data capture device
                      and the Bluetooth enabled mobile device;
                      acquiring new data in the Bluetooth ena-
                      bled data capture device, wherein new data




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-5
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 11 of 29




              6                           CELLSPIN SOFT, INC. v. FITBIT, INC.




                      is data acquired after the paired connection
                      is established;
                      detecting and signaling the new data for
                      transfer to the Bluetooth enabled mobile
                      device, wherein detecting and signaling the
                      new data for transfer comprises:
                          determining the existence of new
                          data for transfer, by the software
                          module on the Bluetooth enabled
                          data capture device; and
                          sending a data signal to the Blue-
                          tooth enabled mobile device, corre-
                          sponding to existence of new data,
                          by the software module on the
                          Bluetooth enabled data capture de-
                          vice automatically, over the estab-
                          lished paired Bluetooth connection,
                          wherein the software module on
                          the Bluetooth enabled mobile de-
                          vice listens for the data signal sent
                          from the Bluetooth enabled data
                          capture device, wherein if permit-
                          ted by the software module on the
                          Bluetooth enabled data capture de-
                          vice, the data signal sent to the
                          Bluetooth enabled mobile device
                          comprises a data signal and one or
                          more portions of the new data;
                          transferring the new data from the
                          Bluetooth enabled data capture de-
                          vice to the Bluetooth enabled mobile
                          device automatically over the
                          paired Bluetooth connection by the
                          software module on the Bluetooth
                          enabled data capture device;




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-6
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 12 of 29




             CELLSPIN SOFT, INC. v. FITBIT, INC.                           7



                          receiving, at the Bluetooth enabled
                          mobile device, the new data from
                          the Bluetooth enabled data capture
                          device;
                          applying, using the software mod-
                          ule on the Bluetooth enabled mo-
                          bile device, a user identifier to the
                          new data for each destination web
                          service, wherein each user identi-
                          fier uniquely identifies a particular
                          user of the web service;
                          transferring the new data received
                          by the Bluetooth enabled mobile de-
                          vice along with a user identifier to
                          the one or more web services, using
                          the software module on the Blue-
                          tooth enabled mobile device;
                          receiving, at the one or more web
                          services, the new data and user
                          identifier from the Bluetooth ena-
                          bled mobile device, wherein the one
                          or more web services receive the
                          transferred new data correspond-
                          ing to a user identifier; and
                          making available, at the one or
                          more web services, the new data re-
                          ceived from the Bluetooth enabled
                          mobile device for public or private
                          consumption over the internet,
                          wherein one or more portions of the
                          new data correspond to a particular
                          user identifier.
             ’794 patent, col. 11, ll. 48 – col. 12, ll. 38 (emphases added).
                As relevant here, claim 1 requires establishing a paired
             connection between the data capture device and the mobile




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-7
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 13 of 29




              8                              CELLSPIN SOFT, INC. v. FITBIT, INC.




              device before data is transmitted between the two. The
              claim also describes a “push” mode for sending files in
              which a “data signal” is sent from the data capture device
              to the mobile device to initiate a data transfer. Id. at col.
              12, ll. 1–2.
                   Claim 16 is essentially the same as claim 1, but instead
              of reciting a “push” mode it describes a “pull” mode in which
              the mobile device “poll[s] the Bluetooth enabled data cap-
              ture device” to ask whether the data capture device has
              files to upload. Id. at col. 14, ll. 30–35; see also id. at col. 4,
              ll. 30–34 (“In the pull mode, the client application 203 [on
              the mobile device] periodically polls the digital data cap-
              ture device 201 to determine the creation of a new file in
              the digital capture device 201.”).
                                    2. The ’752 Patent
                  The ’752 patent, which issued November 2014, shares
              its specification with the ’794 patent. Cellspin asserts
              claims 1, 2, 4–5, and 12–14 of the ’752 patent, but only of-
              fers separate arguments as to eligibility with respect to
              claim 1.
                   Claim 1 of the ’752 patent includes limitations that are
              substantially similar to the limitations of claim 1 of the
              ’794 patent, but the patents differ in two important re-
              spects. First, the ’752 patent requires the mobile device
              and data capture device to establish a connection using a
              “cryptographic encryption key.” ’752 patent, col. 11, ll. 54–
              56. This allows each device to “authenticate the identity”
              of the other so the data capture device can “trust[]” that its
              data is being securely transmitted to the right mobile de-
              vice. Id. at col. 3, ll. 61–63. Second, the ’752 patent re-
              quires the mobile device to transmit data from the mobile
              device to an “internet service” according to the hypertext
              transfer protocol (“HTTP”). Id. at col. 12, ll. 16–36.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                    Page |F-8
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 14 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         9



                                    3. The ’698 Patent
                   The ’698 patent, which issued February 2016, also
              shares its specification with the ’752 patent and the ’794
              patent. Cellspin asserts claims 1, 3–5, 7–8, 10–13, 15–20
              of the ’698 patent, but it only offers separate arguments as
              to claim 5.
                   Unlike the ’794 and the ’752 patents, claim 5 of the
              ’698 patent does not claim a generic data capture device
              nor does it mention Bluetooth. Instead, the claim recites a
              “digital camera” that communicates with a cellular phone
              using “short-range wireless” signals. Id. The ’698 patent
              acknowledges, however, that Bluetooth is an example of a
              short-range wireless communication protocol. Id. at col. 3,
              ll. 55–59 (“[Bluetooth] provides a method of connecting and
              exchanging information between devices, for example, mo-
              bile phones, laptops, personal computers (PCs), printers,
              digital cameras, etc. over a secure and globally unlicensed
              short-range wireless frequency.”). Otherwise, claim 5 in-
              cludes limitations that are substantially similar to the lim-
              itations of claim 1 of the ’752 patent.
                                    4. The ’847 Patent
                  The ’847 patent, which issued August 2017, shares its
              specification with the other three asserted patents. Cell-
              spin asserts claims 1–3 of the ’847 patent, but it only offers
              separate arguments as to claim 1.
                   Claim 1 of the ’847 patent includes limitations that are
              substantially similar to the limitations of claim 1 of the
              ’752 patent. For example, claim 1 of the ’847 patent recites
              “a Bluetooth enabled data capture device” that can estab-
              lish a connection with a mobile device after “cryptograph-
              ically authenticat[ing] [the] identity of the Bluetooth
              enabled cellular phone” and before transmitting data. ’847
              patent, col. 12, ll. 14–25. Claim 1 also requires the mobile
              device to include “a mobile application” that “listen[s] for
              the event notification, sent from the Bluetooth enabled




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-9
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 15 of 29




              10                           CELLSPIN SOFT, INC. v. FITBIT, INC.




              data capture device . . . wherein the event notification cor-
              responds to the acquired new-data.” Id. at col. 12, ll. 42–
              51. Claim 1 further recites that the mobile application
              “use[s] HTTP to transfer the new-data . . . to the website,
              over the cellular data network.” Id. at col. 12, ll. 62–67.
                                   B. Procedural History
                                   1. Pretrial Disputes
                  Cellspin filed more than a dozen cases alleging in-
              fringement of the asserted patents. 101 Order, 316 F.
              Supp. 3d at 1143. As relevant here, Cellspin asserted the
              ’794, ’752, and ’847 patents against Appellees Fitbit, Moov,
              Nike, and Fossil. In another set of cases, Cellspin asserted
              the ’698 patent against Appellees Canon, GoPro, Pana-
              sonic, and JKI. Cellspin also asserted all four patents
              against Garmin. 1
                   On January 16, 2018, Appellees, except for Garmin,
              filed an omnibus motion to dismiss under Federal Rule of
              Civil Procedure 12(b)(6), arguing that the asserted patents
              are ineligible for patent protection under 35 U.S.C. § 101.
              Garmin separately filed a similar motion to dismiss under
              Rule 12(c).
                  On February 16, 2018, Cellspin filed a notice of supple-
              mental authority citing Aatrix Software, Inc. v. Green
              Shades Software, Inc., 882 F.3d 1121 (Fed. Cir. 2018), and
              Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
              J.A. 2143. Cellspin then amended its complaints on
              March 2, 2018, just a few days before the district court’s
              scheduled hearing on Appellees’ motions to dismiss. Attor-
              ney Fees Order, 2018 WL 3328164, at *2. Even so, the
              amendments were within the time permitted by the district



                   1  Several other defendants dropped out of the case
              before the district court reached a decision on the merits.
              101 Order, 316 F. Supp. 3d at 1143 n.1.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                 Page |F-10
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 16 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                        11



              court’s scheduling order. J.A. 2261 (permitting pleadings
              to be amended “without the need for leave of Court, up to,
              and including, June 5, 2018”).
                  After the March 6, 2018 hearing on Appellees’ motions,
              the district court ordered Appellees to file supplemental
              briefing addressing Cellspin’s amended complaints.
              101 Order, 316 F. Supp. 3d at 1154 n.12. In response, Ap-
              pellees argued that Cellspin’s amended complaints “d[id]
              not change the legal conclusion that Cellspin’s patents are
              invalid under Section 101.” J.A. 2355.
                           2. The District Court’s 101 Order
                  The district court granted Appellees’ motions based on
              the two-step framework for analyzing patent eligibility ar-
              ticulated in Mayo Collaborative Services v. Prometheus La-
              boratories, Inc., 566 U.S. 66 (2012), and Alice Corp. v. CLS
              Bank International, 573 U.S. 208 (2014). 101 Order, 316
              F. Supp. 3d at 1146–48, 1150. 2
                  As to step one, the district court concluded that the as-
              serted claims of the ’794 patent are directed to the abstract
              idea of “acquiring, transferring, and publishing data and
              multimedia content on one or more websites.” Id. at 1150.
              Analogizing to In re TLI Communications LLC Patent Lit-
              igation, 823 F.3d 607 (Fed. Cir. 2016), the district court ex-
              plained that the asserted claims use “generic computer
              hardware and software components” to automate the con-
              ventional, manual process of transferring data from one de-
              vice to another. Id. at 1150–52. It therefore concluded
              that “Cellspin fail[ed] to show that the data acquisition,
              transfer, and publication described in the ’794 Patent rep-
              resents something more than a simple automation of [a]



                  2    The district court entered individual but essen-
              tially identical orders in each related case. We will refer to
              a single order throughout.




  W.D. TEX. NO. 5:18-CV-00718-XR                                               Page |F-11
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 17 of 29




              12                          CELLSPIN SOFT, INC. v. FITBIT, INC.




              conventional (manual) process,” i.e., an abstract idea. Id.
              at 1151.
                   As to step two, the district court found that the as-
              serted claims of the ’794 patent do not recite an “inventive
              concept.” Id. at 1152. In particular, the district court con-
              cluded that the various claim elements, e.g., the data cap-
              ture device and Bluetooth enabled mobile device, represent
              generic computer components performing “as expected ac-
              cording to their ordinary use.” Id. (quoting TLI, 823 F.3d
              at 615). In a footnote, the district court acknowledged Cell-
              spin’s argument that there was a factual dispute about
              whether the “combination” of these elements was “well-un-
              derstood, routine and conventional.” Id. at 1154–55 n.12
              (citing Berkheimer, 881 F.3d 1360). But the district court
              concluded that it “need not reach the issue” for two reasons.
              Id. First, the district court distinguished Berkheimer be-
              cause it arose “at the summary judgment stage, not in the
              context of a motion to dismiss.” Id. Second, the district
              court faulted Cellspin for not “identify[ing] any portion of
              the [’794 patent’s] specification” that described the in-
              ventive concepts Cellspin alleged in its amended com-
              plaints. Id.
                  The district court also concluded that the remaining as-
              serted claims from the other asserted patents were all di-
              rected to a “substantially similar abstract idea” as the ’794
              patent. Id. at 1155. And, while the court recognized vari-
              ous differences between the asserted claims across the dif-
              ferent patents, it explained that none of these differences
              evidenced an inventive concept. Id. The district court
              therefore concluded that none of the asserted claims, from
              any of the asserted patents, were patent eligible. Id.
                     3. The District Court’s Attorney Fees Order
                 After the district court granted the motions to dismiss,
              Appellees Fitbit, Moov, Nike, Fossil, Canon, and GoPro
              moved for attorney fees under 35 U.S.C. § 285. Attorney




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-12
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 18 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                           13



              Fees Order, 2018 WL 3328164, at *1. The district court
              subsequently awarded attorney fees.
                  In finding that the case was “exceptional” under § 285,
              the district court found that Cellspin’s claims were “mani-
              festly directed to an abstract idea.” Id. at *3 (quoting In-
              ventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d
              1372, 1377-78 (Fed. Cir. 2017)). Although the district
              court’s fees order did not discuss the second step of Alice,
              the court concluded that Cellspin’s claims were “exception-
              ally meritless.” Id. The district court also found that Cell-
              spin litigated its claims “aggressively.” Id. In doing so, the
              district court noted that Cellspin “did not agree to stay dis-
              covery pending resolution of [the § 101 motions] until after
              the hearing on [the motions].” Id. The court also faulted
              Cellspin for amending its complaint “only three days prior
              to the hearing on [the motions to dismiss].” Id. Acknowl-
              edging that “this conduct may not amount to bad faith liti-
              gation,” the district court still viewed it as “contribut[ing]
              to the totality of the circumstances weighing in favor of a
              fee award.” Id.
                   The district court also criticized Cellspin for a “refusal
              to analyze its patents critically” before filing suit. Id. at *4.
              According to the district court, Cellspin “could have liti-
              gated a test case but instead chose to file and pursue ag-
              gressively fourteen lawsuits simultaneously.” Id. While
              Cellspin argued that it did not need to file a test case be-
              cause its patents were presumptively valid, the district
              court concluded that Cellspin’s patents “are not presumed
              eligible under Section 101.” Id. at *3–4 (citing Ultrameri-
              cal, Inc. v. Hulu, LLC, 772 F.3d 709, 721 (Fed. Cir. 2014)
              (Mayer, J., concurring)).
                   The district court ultimately awarded fees for the en-
              tire case because “the exceptionally meritless nature of this
              case extend[ed] well beyond the [motions to dismiss] and
              applie[d] to Cellspin’s decision to bring these actions in the
              first place.” Id. at *5. Even so, the district court found that




  W.D. TEX. NO. 5:18-CV-00718-XR                                                  Page |F-13
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 19 of 29




              14                           CELLSPIN SOFT, INC. v. FITBIT, INC.




             the fee requests by Nike, Fossil, and Canon were “exces-
             sive.” Id. It therefore capped their fee awarded at
             $180,000, $100,000, and $100,000 respectively. Id.
                 Cellspin timely appealed the district court’s dismissal
             and attorney fees orders. We have jurisdiction with respect
             to both under 28 U.S.C. § 1295(a)(1).
                                     II. DISCUSSION
                 Cellspin argues that its asserted claims are patent eli-
             gible and so we should reverse the district court’s dismissal
             and attorney fees awards. We address each argument be-
             low.
                                   A. Patent Eligibility
                 We review the grant of a motion to dismiss under ap-
             plicable regional circuit law. OIP Techs., Inc. v. Ama-
             zon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015).
             As relevant here, the Ninth Circuit reviews the grant of a
             motion to dismiss de novo. See Chavez v. United States,
             683 F.3d 1102, 1108 (9th Cir. 2012) (noting that the analy-
             sis under Rule 12(b)(6) and Rule 12(c) is “substantially
             identical”). This means we “determine whether the facts
             alleged in the complaint, taken as true, entitle the plaintiff
             to a legal remedy.” Id. (internal quotation marks omitted).
                 Under § 101, patents may be granted for “any new and
             useful process, machine, manufacture, or composition of
             matter, or any new and useful improvement thereof.”
             35 U.S.C. § 101. According to the Supreme Court, this stat-
             utory text includes an important but implicit exception for
             laws of nature, natural phenomena, and abstract ideas.
             See Alice, 573 U.S. at 216. Claims for these categories of
             inventions are not patent eligible. Id.
                 To distinguish between eligible and ineligible patent
             claims, the Supreme Court has fashioned a two-step test.
             Id. at 217–18 (citing Mayo, 566 U.S. at 72–73, 77–79). At
             step one of the Alice/Mayo framework, we ask whether the




  W.D. TEX. NO. 5:18-CV-00718-XR                                                 Page |F-14
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 20 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         15



              claim at issue is “directed to . . . [a] patent-ineligible con-
              cept[],” such as an abstract idea. Id. at 217. If so, we pro-
              ceed to step two, which the Supreme Court has described
              as “a search for an ‘inventive concept’—i.e., an element or
              combination of elements that is ‘sufficient to ensure that
              the patent in practice amounts to significantly more than
              a patent upon the [ineligible concept] itself.’” Id. at 217–18
              (quoting Mayo, 566 U.S. at 73). We have held that deciding
              whether claims recite an “inventive concept,” or something
              more than “well-understood, routine, conventional activi-
              ties previously known to the industry,” id. at 225 (internal
              brackets omitted), may turn on underlying “question[s] of
              fact,” Aatrix, 882 F.3d at 1128.
                  Applying this two-step framework, we agree with the
              district court that the asserted claims are directed to an
              abstract idea. 101 Order, 316 F. 316 F. Supp. 3d at 1150.
              The district court erred with respect to the inventive con-
              cept inquiry, however, by ignoring allegations that, when
              properly accepted as true, preclude the grant of a motion to
              dismiss.
                                       1. Step One
                  Alice did not establish any “precise contours” for defin-
              ing whether claims are directed to “abstract ideas” or some-
              thing else. 573 U.S. at 221 (“[W]e need not labor to delimit
              the precise contours of the ‘abstract ideas’ category in this
              case.”). But we have declined to read Alice “broadly [to]
              hold that all improvements in computer-related technology
              are inherently abstract and, therefore, must be considered
              at step two.” Enfish, LLC v. Microsoft Corp., 822 F.3d
              1327, 1335 (Fed. Cir. 2016). In fact, we have explained that
              claims directed to “an improvement to computer function-
              ality itself, not on economic or other tasks for which a com-
              puter is used in its ordinary capacity,” are patent eligible.
              Id. at 1336; Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
              1350, 1354 (Fed. Cir. 2016) (explaining that the claims in
              Enfish were eligible “because [they] focused not on asserted




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-15
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 21 of 29




              16                          CELLSPIN SOFT, INC. v. FITBIT, INC.




              advances in uses to which existing computer capabilities
              could be put, but on a specific improvement . . . in how com-
              puters could carry out one of their basic functions”).
                  According to Cellspin, the asserted claims are directed
              to improving Internet-incapable data capture devices and
              mobile networks. We disagree. The asserted claims are
              drawn to the idea of capturing and transmitting data from
              one device to another. See, e.g., ’794 patent, col. 1, ll. 32–
              36 (“This invention, in general, relates to distribution of
              multimedia content. More particularly, this invention re-
              lates to pairing a digital data capture device in conjunction
              with a mobile device for automatically publishing data . . .
              on one or more websites simultaneously.”). As the district
              court recognized, we have consistently held that similar
              claims reciting the collection, transfer, and publishing of
              data are directed to an abstract idea. See, e.g., Elec. Power,
              830 F.3d at 1353 (acknowledging that claims reciting “col-
              lecting information, analyzing it, and displaying certain re-
              sults” fall into “a familiar class of claims ‘directed to’ a
              patent-ineligible concept”); TLI, 823 F.3d at 610–12 (con-
              cluding that claims reciting “recording . . . transmit-
              ting . . . and storing” digital images were directed to an
              abstract idea). These cases compel the conclusion that the
              asserted claims are directed to an abstract idea as well.
                   Cellspin argues that these cases are distinguishable
              because its claims recite “technological improvements.”
              Appellant’s Br. at 25. For example, Cellspin argues that
              its claims improve data capture devices by allowing even
              “Internet-incapable capture device[s]” to “transfer[] newly
              captured data to the internet” via an “internet capable mo-
              bile device.” Id. at 26, 54–58. But the patents’ shared spec-
              ification acknowledges that users could already transfer
              data from a data capture device—even an Internet-incapa-
              ble device—to a website. ’794 patent, col. 1, ll. 42–45 (de-
              scribing how users can “transfer the image off-line to [a]
              PC, us[ing] a cable such as a universal serial bus (USB)”).
              What the patents offered was a way to automate this




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-16
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 22 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         17



              process. Id. at col. 1, ll. 48–54 (“[T]here is a need for a
              method and system to utilize a digital data capture de-
              vice . . . with a mobile device for automatically detecting
              capture of data . . . , transferring the captured data . . . to
              the mobile device, and publishing the data . . . on one or
              more websites automatically . . . .”). But the need to per-
              form tasks automatically is not a unique technical prob-
              lem. OIP Techs., 788 F.3d at 1363.
                  Cellspin also faults the district court for adopting an
              “overly simplistic characterization” of the claims that ig-
              nores important limitations. Appellant’s Br. at 46. We are
              not persuaded. While some of the limitations noted by Cell-
              spin—e.g., using HTTP—may evidence an inventive con-
              cept, as explained below, none of them change the fact that
              the claims as a whole, across all four patents, are directed
              to an abstract idea.
                                       2. Step Two
                   Having concluded that the claims are directed to an ab-
              stract idea, we next consider whether the claimed ele-
              ments—“individually and as an ordered combination”—
              recite an inventive concept. Alice, 573 U.S. at 217 (inter-
              nal quotation marks omitted). An inventive concept re-
              flects something more than the application of an abstract
              idea using “well-understood, routine, and conventional ac-
              tivities previously known to the industry.” Aatrix, 882 F.3d
              at 1128 (internal quotation marks and brackets omitted).
              It must be “‘enough’ to transform an abstract idea into a
              patent-eligible invention.” Alice, 573 U.S. at 226 (quoting
              Mayo, 566 U.S. at 77). But “[i]f a claim’s only ‘inventive
              concept’ is the application of an abstract idea using conven-
              tional and well-understood techniques, the claim has not
              been transformed into a patent-eligible application of an
              abstract idea.” BSG Tech LLC v. Buyseasons, Inc., 899
              F.3d 1281, 1290–91 (Fed. Cir. 2018).
                 Cellspin’s allegations identify several ways in which its
              application of capturing, transferring, and publishing data




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-17
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 23 of 29




              18                          CELLSPIN SOFT, INC. v. FITBIT, INC.




              was unconventional. For example, Cellspin’s amended
              complaints noted that prior art devices included “a capture
              device with built in mobile wireless Internet.” J.A. 2290. 3
              But these devices were “inferior,” Cellspin alleged, “be-
              cause, especially at the time of the patent priority
              date . . . the combined apparatus [was] bulky, expensive in
              terms of hardware, and expensive in terms of requiring a
              user to purchase an extra and/or separate cellular service
              for the data capture device.” Id. Against this backdrop,
              Cellspin alleged that it was unconventional to separate the
              steps of capturing and publishing data so that each step
              would be performed by a different device linked via a wire-
              less, paired connection. J.A. 2292–2293. This two-step,
              two-device structure is discussed throughout the shared
              specification. See, e.g., ’794 patent, col. 2, ll. 2–54; J.A.
              2290 (citing ’794 patent, col. 2, ll. 2–3). Cellspin also al-
              leged that this structure provided various benefits over
              prior art systems. For example, it means the device cap-
              turing data only needs to serve one core function—captur-
              ing data—and does not need to incorporate other hardware
              and software components that might be needed to store
              data or publish it onto the Internet. J.A. 2290. Instead,
              the data capture device can “[l]everag[e]” the hardware and
              software on a user’s mobile device. J.A. 2292–2293. Ac-
              cording to Cellspin, this allows data capture devices to be
              smaller and cheaper to build. J.A. 2293 (discussing how
              reducing the complexity of hardware allows for smaller
              size, etc.). It also makes using data capture devices sim-
              pler, e.g., one mobile device with one data plan controls sev-
              eral data capture devices. J.A. 2293–2294. And uploading
              data via a separate device, wirelessly paired to the data
              capture device, allows users to access and upload data even


                   3  Cellspin filed separate amended complaints with
              respect to each Appellee. In relevant part, however, the
              amended complaints are essentially identical. We will
              therefore refer to a single amended complaint throughout.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-18
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 24 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                         19



              if the capture device is physically inaccessible to the user.
              J.A. 2291.
                   Cellspin also alleged that its specific ordered combina-
              tion of elements was inventive. For example, Cellspin al-
              leged that “inferior” prior art data capture devices
              “forward[ed] data to a mobile device as captured.”
              J.A. 2290. By contrast, the claimed inventions require es-
              tablishing a paired connection between the mobile device
              and the data capture device before data is transmitted.
              ’794 patent, col. 11, ll. 60–61. According to Cellspin, this
              ensures that data is only transmitted if the mobile device
              is capable of receiving it. J.A. 2290 (“[H]av[ing] the capture
              device simply forward data to a mobile device as cap-
              tured . . . is inferior because, without a paired connection,
              there is no assurance that the mobile device is capable (e.g.,
              on and sufficiently near) of receiving the data.”). Cellspin
              also pointed to its use of HTTP, by an “intermediary device”
              and while the data is “in transit,” as being inventive.
              J.A. 2293–2294. Indeed, it specifically alleged that “HTTP
              transfers of data received over [a] paired wireless connec-
              tion to web services [were] non-existent” prior to its inven-
              tions. J.A. 2289; see also ’794 patent, col. 10, ll. 4–9
              (discussing the use of HTTP); ’752 patent, col. 12, ll. 16–36
              (reciting the use of HTTP); ’698 patent, col. 13, ll. 8–22
              (same); ’847 patent, col. 12, ll. 62–67 (same).
                   The district court discounted these allegations in
              granting Appellees’ motions to dismiss because Cellspin
              “fail[ed] to cite to support in the [shared specification]” for
              its allegations. 101 Order, 316 F. Supp. 3d at 1154. In par-
              ticular, the district court required Cellspin to cite instances
              where the patents treat this application of HTTP as in-
              ventive or contemplate benefits like smaller, streamlined
              data capture devices. Id. at 1153 (“The other proffered ben-
              efits which relate to . . . [the] order or timing of the Blue-
              tooth wireless pairing; and elimination of the need for
              bulky hardware and costly cell phone services; do not ap-
              pear in the patent’s specification.” (internal footnote




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-19
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 25 of 29




              20                          CELLSPIN SOFT, INC. v. FITBIT, INC.




              omitted)). In Aatrix, however, we repeatedly cited allega-
              tions in the complaint to conclude that the disputed claims
              were potentially inventive. See, e.g., 882 F.3d at 1128
              (“There are concrete allegations in the second amended
              complaint that individual elements and the claimed combi-
              nation are not well-understood, routine, or conventional ac-
              tivity.”). While we do not read Aatrix to say that any
              allegation about inventiveness, wholly divorced from the
              claims or the specification, defeats a motion to dismiss,
              plausible and specific factual allegations that aspects of the
              claims are inventive are sufficient. Id. As long as what
              makes the claims inventive is recited by the claims, the
              specification need not expressly list all the reasons why
              this claimed structure is unconventional. In this case, Cell-
              spin made specific, plausible factual allegations about why
              aspects of its claimed inventions were not conventional,
              e.g., its two-step, two-device structure requiring a connec-
              tion before data is transmitted. The district court erred by
              not accepting those allegations as true.
                   The district court also decided that it need not credit
              Cellspin’s allegations because the case Cellspin relied on
              for that proposition, Berkheimer, could be distinguished be-
              cause it arose in the context of a motion for summary judg-
              ment. 101 Order, 316 F. Supp. 3d 1138, 1154–55 n.12
              (“Berkheimer addressed a defendant’s burden at the sum-
              mary judgment stage, not in the context of a motion to dis-
              miss.”). That conclusion is impossible to reconcile with
              Aatrix, where we expressly stated that “patentees who ad-
              equately allege their claims contain inventive concepts sur-
              vive a § 101 eligibility analysis under Rule 12(b)(6).”
              Aatrix, 882 F.3d at 1126–27. The district court thus fur-
              ther erred by ignoring the principle, implicit in Berkheimer
              and explicit in Aatrix, that factual disputes about whether
              an aspect of the claims is inventive may preclude dismissal
              at the pleadings stage under § 101.
                  Accepting the allegations stated above as true, we can-
              not conclude that the asserted claims lack an inventive




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-20
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 26 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                        21



              concept. 4 BASCOM Global Internet Services, Inc. v. AT&T
              Mobility LLC is particularly instructive on this point.
              827 F.3d 1341, 1350 (Fed. Cir. 2016) (“[A]n inventive con-
              cept can be found in the non-conventional and non-generic
              arrangement       of    known,      conventional    pieces.”).
              In BASCOM, we explained that the placement of a filtering
              tool “at a specific location,” and configured in a particular
              way, evidenced an inventive concept because the “limited
              record” before us did not demonstrate that the “specific
              method of filtering” claimed “ha[d] been conventional or ge-
              neric.” Id. On the limited record here, and at this stage in
              the case, we reach the same result with respect to the ele-
              ments recited by the asserted claims. As noted above, Cell-
              spin specifically alleged that using HTTP at a specific
              location, here at the intermediary mobile device, was in-
              ventive. J.A. 2289, 2293–2294. It further alleged that es-
              tablishing a paired connection before transmitting data
              was inventive. J.A. 2290. We have no basis, at the plead-
              ings stage, to say that these claimed techniques, among
              others, were well-known or conventional as a matter of law.
                   Appellees distinguish BASCOM by arguing that the as-
              serted claims simply “replace a USB or similar cable with
              Bluetooth.” Appellees’ Br. at 33. But even assuming that
              Bluetooth was conventional at the time of these inventions,
              implementing a well-known technique with particular de-
              vices in a specific combination, like the two-device struc-
              ture here, can be inventive. Cf. Richdel, Inc. v. Sunspool
              Corp., 714 F.2d 1573, 1580 (Fed. Cir. 1983) (“Most, if not
              all, inventions are combinations and mostly of old ele-
              ments.”); see also BASCOM, 827 F.3d at 1350. As noted
              above, Cellspin specifically alleged that its implementation
              of Bluetooth, using a two-step, two-device structure, was



                  4   Given the similarities between the asserted claims,
              our eligibility analysis applies equally to all claims as-
              serted across all four patents.




  W.D. TEX. NO. 5:18-CV-00718-XR                                               Page |F-21
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 27 of 29




              22                           CELLSPIN SOFT, INC. v. FITBIT, INC.




              inventive. J.A. 2290–2294. The same is true for the
              claimed combination of steps—sharing data only after a
              certain step is performed, using HTTP at another particu-
              lar step, etc. Id. Cellspin did more than simply label these
              techniques as inventive. It pointed to evidence suggesting
              that these techniques had not been implemented in a sim-
              ilar way. See, e.g., J.A. 2289 (“It was not until 2009 or later
              when the leading tech companies, such as Facebook and
              Google, started releasing HTTP APIs for developers to uti-
              lize a HTTP transfer protocol for mobile devices.”). This
              sufficiently alleges that Cellspin has claimed significantly
              more than the idea of capturing, transferring, or publishing
              data.
                  Appellees argue that the limitations relied on by Cell-
              spin “amount to nothing more than minor variations in the
              technological environment in which the abstract ideas are
              implemented.” Appellees’ Br. at 37–38. We disagree.
              In Electric Power, we explained that merely applying an
              abstract idea to a “particular technological environment,”
              there “power-grid monitoring,” was not enough to trans-
              form the underlying idea into something patent eligible.
              830 F.3d at 1354–55. But claims that use an environ-
              ment—a computer, a mobile phone, etc.—to do signifi-
              cantly more than simply carry out an abstract idea are
              patent eligible. Id. at 1355 (noting that the limitations
              there did not “differentiate” the claims from the underlying
              mental process). Cellspin’s asserted claims do precisely
              that, at least based on the allegations we must accept as
              true at this stage. In particular, they recite a specific, plau-
              sibly inventive way of arranging devices and using proto-
              cols rather than the general idea of capturing, transferring,
              and publishing data.
                 Accordingly, the district court erred by granting the
              motions to dismiss.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                 Page |F-22
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 28 of 29




              CELLSPIN SOFT, INC. v. FITBIT, INC.                        23



                                    B. Attorney Fees
                  The district court’s error in granting the motions to dis-
              miss necessitates vacatur of its attorney fees award.
              See, e.g., Mankes v. Vivid Seats Ltd., 822 F.3d 1302, 1312
              (Fed. Cir. 2016) (“Because we vacate and remand judgment
              on the pleadings and no other relief runs in Vivid Seats’
              favor, Vivid Seats is no longer the ‘prevailing party’ un-
              der § 285.”). In the interest of judicial economy, however,
              we also address certain errors in the district court’s attor-
              ney fees analysis that could remain issues on remand.
              See TEK Glob., S.R.L. v. Sealant Sys. Int’l, Inc., 920 F.3d
              777, 780 (Fed. Cir. 2019).
                   According to the district court, Cellspin should have
              filed a “test case” before asserting its patents here. Attor-
              ney Fees Order, 2018 WL 3328164, at *4. But patents
              granted by the Patent and Trademark Office are presump-
              tively valid. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91,
              100 (2011) (citing 35 U.S.C. § 282). This presumption re-
              flects the fact that the Patent and Trademark Office has
              already examined whether the patent satisfies “the prereq-
              uisites for issuance of a patent,” including § 101. Id. at 95–
              96. While an alleged infringer “may attempt to prove that
              the patent never should have issued in the first place,” i.e.,
              challenge its validity, the alleged infringer must prove that
              the patent does not satisfy these prerequisites before the
              patent loses its presumption of validity. Id. at 96–97.
              To the extent the district court departed from this principle
              by concluding that issued patents are presumed valid but
              not presumed patent eligible, it was wrong to do so.
              See Berkheimer, 881 F.3d at 1368 (“Any fact, such as
              [whether a claim element or combination is well-under-
              stood or routine], that is pertinent to the invalidity conclu-
              sion must be proven by clear and convincing evidence.”); see
              also Microsoft, 564 U.S. at 100.
                 The district court also faulted Cellspin for amending its
              complaint just a few days before the scheduled hearing on




  W.D. TEX. NO. 5:18-CV-00718-XR                                               Page |F-23
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
          Case 5:18-cv-00718-XR Document 40 Filed 07/26/19 Page 29 of 29




              24                          CELLSPIN SOFT, INC. v. FITBIT, INC.




              Appellees’ motions to dismiss. Attorney Fees Order, 2018
              WL 3328164, at *3. But Cellspin’s amendment was timely
              based on a scheduling order entered by the district court
              just three days before Cellspin’s amendment. J.A. 2264.
              In fact, the order allowed the parties to amend their plead-
              ings through June 5, 2018 “without the need for leave of
              Court.” Id. Cellspin’s decision to amend was also justified
              in light of Berkheimer and Aatrix, decided just a few weeks
              earlier. Cf. Aatrix, 882 F.3d at 1128 (“Aatrix is entitled to
              file its proposed second amended complaint . . . .”).
              The district court’s finding that the timing of Cellspin’s
              amendment contributed to making the case exceptional is
              therefore clearly erroneous.
                                   III. CONCLUSION
                   The district court erred by not accepting Cellspin’s
              well-pleaded allegations as true with respect to whether its
              patents capture, transfer, and publish data in a way that
              is plausibly inventive. And, accepting those allegations as
              true, we cannot say that the asserted claims are ineligible
              under § 101 as a matter of law. The district court erred in
              holding otherwise. We therefore vacate the district court’s
              dismissal and vacate its subsequent award of attorney fees.
              We remand this case for further proceedings consistent
              with this opinion.
                               VACATED AND REMANDED
                                         COSTS
                   No costs.




  W.D. TEX. NO. 5:18-CV-00718-XR                                                Page |F-24
     THIRD NOTICE OF SUPPLEMENTAL AUTHORITY IN FURTHER SUPPORT OF UBIQUITOUS
CONNECTIVITY’S OPPOSITION [Dkt. No. 26] TO CPS ENERGY’S RULE 12(b)(6) MOTION TO DISMISS FOR
                          FAILURE TO STATE A CLAIM [Dkt. No. 17]
